Per Curiam.
This proceeding is an attempt to appeal in á criminal cause. The statement of facts was not filed within ninety days after the entry of the judgment appealed from, as required by Rule on Appeal 46 (4), 34A Wn. (2d) 51, and no extension of time was granted as permitted by that rule.
A statement of facts is necessary to a consideration of any and all of the questions presented by the assignments of error, and the timely filing of the statement of facts under such conditions is jurisdictional. Rule on Appeal 46, 34A Wn. (2d) 50, as amended effective January 2, 1953, and March 1, 1954.
This court not having secured jurisdiction, the attempted appeal is dismissed.